           Case 7:20-cv-00039-MCR-GRJ Document 179 Filed 06/17/21 Page 1 of 2




                            United States District Court
                                 CIVIL MINUTES - GENERAL

In Re: 3M Combat Arms Earplug                                            Date:     June 17, 2021
       Products Liability Litigation                                     Case No.: 3:19md2885

Relates to: 7:20cv39 (Baker)                                           Judge M. Casey Rodgers
                                                                 Magistrate Judge Gary R. Jones
___
DOCKET ENTRY: Jury Trial (Day 9)

Witness testimony heard and evidence admitted. Jury Trial to resume on Friday, June 18, 2021 at
8:00 am.
____

          PRESENT :   HONORABLE     M. CASEY RODGERS             U.S. DISTRICT JUDGE
                  Susan Simms             Donna Boland           Hillary Dang/Justin Ferraro
                  Deputy Clerk            Court Reporter                 Law Clerk


APPEARANCES:

Appearances for Plaintiffs: Sean Tracey, David Buchanan, Shelley Hutson, Michael Sacchet,
                            and Megan Odom

Appearances for Defendants: Kimberly Branscome, Jay Bhimani, Craig Castiglia, Micah Brown,
                            Allie Ozurovich, and Charles Beall

PROCEEDINGS:

7:34 am        Court in Session – Attorney Conference
               Court and counsel review proposed jury instructions
7:59 am        Court in Recess
8:03 am        Court in Session - Jury Present
8:04 am        Defendants expert witness Dr. GREGORY FLAMME sworn – Cross (Buchanan)
               resumes
               Plaintiff Exhibits admitted: P-Gen #s 227, 497, 249
               Demonstrative aid: P-Gen-9013 & P-Gen-2734
9:13 am        Redirect (Branscome) of expert witness Dr. Gregory Flamme
9:25 am        Court excuses jury and witness
9:35 am        Jury Present
               Redirect (Branscome) resume of expert witness Dr. Gregory Flamme
9:48 am        Recross (Buchanan) of expert witness Dr. Gregory Flamme
               Defendants witness DAVID BRIAN TONER – testimony by video deposition
9:55 am        Defendants witness ANDREW McWILLIAMS – testimony by video deposition
10:06 am       Jury Excused – Court in Recess
10:23 am       Court in Session – Jury Present
           Case 7:20-cv-00039-MCR-GRJ Document 179 Filed 06/17/21 Page 2 of 2

In Re: 3M Combat Arms Earplug                                                             Jury Trial
Products Liability Litigation            Continued (Day 9)                             June 17, 2021


               Defendants witness Dr. JAMES CRAWFORD sworn – Direct (Bhimani)
10:47 am       Court designates as an expert witness
               Plaintiff Exhibit admitted: D-Gen-1187
11:23 am       Cross (Tracey) of expert witness Dr. James Crawford
               Plaintiff Exhibit admitted: P-Gen-6077
11:38 am       Redirect (Bhimani) of expert witness Dr. James Crawford
11:49 am       Court provides special instruction to the jury
11:42 am       Defendant witness Dr. MARK STEPHENSON sworn (w/assistance of wife, Dr. Carol
               Stephenson) – Direct (Bhimani)
12:31 pm       Jury Excused - Court in Recess
1:04 pm        Court in Session – Jury Present
               Direct (Bhimani) resumes of witness Dr. Mark Stephenson
1:18 pm        Court designates as an expert witness
2:18 pm        Cross (Buchanan) of expert witness Dr. Mark Stephenson
               Plaintiff Exhibits admitted: P-Gen #s 696, 1130, 1938
3:20 pm        Jury Excused
               Court and counsel discuss issues re: witness
3:34 pm        Court in Recess
3:42 pm        Court in Session – Jury Present
               Cross (Buchanan) resumes of expert witness Dr. Mark Stephenson
               Demonstrative aid: P-Gen-9061
4:08 pm        Redirect (Bhimani) of expert witness Dr. Mark Stephenson
4:16 pm        DEFENDANTS REST
               Plaintiffs do not have a rebuttal case
4:22 pm        Jury Excused
4:25 pm        Defendants (Beall) argues Rule 50 motion for judgment as a matter of law
4:39 pm        Plaintiff (Sacchet) argues Rule 50 motion for judgment as a matter of law
4:54 pm        Defendants (Beall) responds
5:02 pm        Plaintiff (Sacchet) responds
5:06 pm        Court denies Defendants’ Rule 50 motion
               Court denies in part, grants in part and defers in part Plaintiff’s Rule 50 motion
5:08 pm        Court and counsel review proposed jury instructions
5:18 pm        Court in Recess (until 8:00 am)




____________________________________________________________________________________
Date: June 17, 2021                             Total Court Time: 8 hours, 42 minutes


                                             Page 2 of 2
